

116 HRES 479 IH: Seeking the return of the USS Pueblo to the United States Navy.
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 479IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Tipton submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSeeking the return of the USS Pueblo to the United States Navy.
	
 Whereas the USS Pueblo, which was attacked and captured by the navy of North Korea on January 23, 1968, was the first ship of the United States Navy to be hijacked on the high seas by a foreign military force in more than 150 years;
 Whereas 1 member of the USS Pueblo crew, Petty Officer Duane Hodges, was killed in the assault, while the other 82 crew members were held in captivity, often under inhumane conditions, for 11 months;
 Whereas the USS Pueblo, an intelligence collection auxiliary vessel, was operating in international waters at the time of the capture, and therefore did not violate the territorial waters of North Korea;
 Whereas the capture of the USS Pueblo resulted in no reprisals against the Government or people of North Korea and no military action at any time; and
 Whereas the USS Pueblo, though still the property of the United States Navy, has been retained by the Government of North Korea for more than 50 years, was subjected to exhibition in the North Korean cities of Wonsan and Hungham, and is now on display in Pyongyang, the capital city of North Korea: Now, therefore, be it
		
	
 That the House of Representatives— (1)desires the return of the USS Pueblo to the United States Navy;
 (2)would welcome the return of the USS Pueblo as a sign of good faith from the North Korean people to the American people; and
 (3)directs the Clerk of the House of Representatives to transmit copies of this resolution to the President, the Secretary of Defense, and the Secretary of State.
			